P.O. BOX 9500 _
WILKES-BARRE, PA 18773-9600

CXPROGO.S-2020.00 000160700008 10 000854 1/1 040000 3632980 1719-1720

DEE L SHISHIDO.
ies 31707 W.. LAKE KETCHU
ese MROAD. |
cs STANWOOD WA 98292-9709

 

 

sea Galles

DEE, we haven't recelved your student loan payment — make
your payment of contact us right away,

As of 08/22/20; we-havent received your payment that was due of 08/07/20, To resolve your: =

delinquency, ‘send the Past Due Amount of $75:09 oF give us acail to work out a solution.
_ _ See below for a breakdown of the loans inthis payment. .

Ifyou made this payment receritly, please disregard this notice:

Ways you can pay : ;

Online: The fastest way to flake a payment Is by visiting Navient.com, With our mobile site,
"Its easy‘to pay'on your stijartphone, too, . DO
By phone::-Call us at 888-272-5543, Co oe
_ By mall: Send-checks or money orders to Navient, P.O: Box 9533, Wilkes-Barre, PA 18773-
- 9533, Make stifé to inglude your’ statement or wile your-account number on the check‘or
“Money order. . "

  
   

Let us know if you can’t.thiake'a payment
Making'payments on tinie Is the. best way to protect your credit score and avold late fees: but
if you can't make 4 paymentnow, make sure to cail us-or visit us:online to learn about your

_ Fepayment options. We

_ Income-Driven Repayment (IDR) plans 'or temporarily postpone your payments,

 

We're here to hélp - |
We know-financial challeriges can come up-unéxpectadly, and we Want to.help you stay on
track with your repayment schedule. If you have any questions, visit us online-or give. is a

Pemba —

 

may be able to redlice: your Monthly Payments through one of the’

08/2120

 

= lighltyre ore eet

 

 

Account number
1-t

 

"Maniage your accoutit online

- Coritactus -

888-272-6543

Monday = Thursday,
8 aim. +9 pm;

- Friday, 8'aim. =~ § p.m. ahd.

Saturday 8 aim. ~ 12 p.m,
‘Eastern - ,

 

Save money with Auto Pay: You
maybe ablé'to:earn an interest
rate reduction by-enrolling.tnAuto
Pay. Toentoll, login to ©
Navient.com and change ‘your
payment settings, Check your
6nilne account for benefit

 

ees .

 

Para comunicarse en Espatiol'con ‘Atencién al.Cllente', oo,
lame gratis al (888) 272-6543; y marque el nuriéro cotresporidiente,

bo2i SYSTEM

8 Goat
Case 15-15924-MLB Doc 70-11 Filed 11/29/20

Exhibet tf

  
